Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00189-CV

                                B&E TRUCKING, LLC,
                                     Appellants

                                            v.

                                   Jackline ROLLINS,
                                         Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-16578
                     Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that appellee Jackline Rollins recover her costs of
this appeal from appellant B&E Trucking, LLC.

      SIGNED September 8, 2021.


                                             _________________________________
                                             Rebeca C. Martinez, Chief Justice